                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF PUERTO RICO


                                               )
   SUFFOLK ADMINISTRATIVE                      )
   SERVICES, LLC, et al.,                      )
                                               )
           Plaintiffs,                         )
                                               )
           v.                                  ) Case No. 3:21-cv-01031-DRD
                                               )
   UNITED STATES DEPARTMENT OF                 )
   LABOR, et al.,                              )
                                               )
           Defendants.                         )
                                               )

                                          ANSWER


       Defendants, the United States Department of Labor, the Secretary of Labor, and the United

States, by and through undersigned counsel, hereby answer Plaintiffs’ Complaint, ECF No. 1, as

follows:

                                      FIRST DEFENSE

       Venue is not proper in the District of Puerto Rico for Count V.

                                     SECOND DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.

                                      THIRD DEFENSE

       The United States has not waived its sovereign immunity to permit a jury trial over the

matters subject to this action.

                                    FOURTH DEFENSE

       Defendants answer the individually numbered paragraphs of the Amended Complaint,

using the same numbering contained in the Amended Complaint, as follows:
                                        INTRODUCTION

       1.      This paragraph is denied except to admit that Plaintiffs presented a proposed

business structure involving “novel” partnerships during meetings with U.S. Department of Labor

(Department) officials.

       2.      Admitted.

       3.      Defendants are without sufficient knowledge or information to admit or deny the

allegations in this paragraph. Defendants aver that Alexander Renfro is the owner of Anjo, LLC.

       4.      Defendants are without sufficient knowledge or information to admit or deny the

allegations in the first sentence. The remaining sentences of this paragraph characterize the

November 8, 2018 Advisory Opinion Request, and the Court is respectfully referred thereto for

the terms thereof.

       5.      This paragraph is denied except to admit that revised versions of the November 8,

2018 Advisory Opinion Request were submitted on January 15, 2019 and February 28, 2019; and

to further admit that Plaintiffs’ Exhibit 2 is a true and correct copy of the February 28, 2019 revised

Advisory Opinion Request (Revised Request).

       6.      This paragraph characterizes the Revised Request, and the Court is respectfully

referred thereto for the terms thereof. To the extent this paragraph asserts facts about LP

Management Service’s (LPMS) intentions, Defendants are without sufficient knowledge or

information to admit or deny the allegations in this paragraph.

       7.      Defendants admit that Suffolk Administrative Services, LLC (SAS) is a Puerto

Rican limited liability company with principal offices located in Guaynabo, Puerto Rico, and

further admit that SAS designs products for and services both the “novel Partnership Plan

structure” (hereinafter, “novel partnership plans”) and traditional employee benefit plans unrelated




                                                  2
to the partnerships. Defendants deny that the group health plans with which SAS is associated are

actually self-insured. Defendants are without sufficient knowledge or information to admit or

deny the remaining allegations in this paragraph.

       8.      Defendants admit that Providence Insurance Company, I.I. (PIC) is a Puerto Rican

international insurance company with principal offices located in San Juan, Puerto Rico, and

further admit that PIC services both the “novel partnership plans” and traditional employee benefit

plans unrelated to the partnerships. Defendants deny that what PIC provides is reinsurance, and

further deny that the group health plans with which it is affiliated are actually self-insured, and

further deny the balance of the allegations in this paragraph.

       9.      This paragraph is denied, except to admit that Anjo LLC (Anjo) is a Tennessee

limited liability company which does not directly participate in or provide services to any of the

health plans or products designed and serviced by PIC, PIP, and SAS, and to admit that Defendants

have reason to believe that Anjo is a holding company that partially owns SAS and PIP, and

indirectly owns PIC.

       10.     Defendants admit that Providence Insurance Partners, LLC (PIP) is a Tennessee

limited liability company, and further admit that PIP designs products for and services both the

“novel partnership plans” and traditional employee benefit plans unrelated to the partnerships.

Defendants deny that what PIC provides is reinsurance, and further deny that the group health

plans with which it is affiliated are actually self-insured, and further deny the balance of the

allegations in this paragraph.

       11.     Defendants are without sufficient knowledge or information to admit or deny the

allegations in this paragraph.




                                                 3
       12.     The first sentence is denied, except to admit that several state attorneys general

submitted a letter dated February 21, 2019 to the Department (AG Letter), attached as Plaintiffs’

Exhibit 3, and the Court is respectfully referred thereto for the terms thereof. The second sentence

is admitted.

       13.     This paragraph is denied, except to admit that the Department did not respond in

writing to the authors of the AG Letter, and to further admit that the contents of the AG Letter

were considered in preparing the January 24, 2020 Advisory Opinion.

       14.     This paragraph is denied, except to admit that the January 24, 2020 Advisory

Opinion was issued within one year of the Revised Request but more than one year after November

8, 2018, and to further admit that LPMS and Data Marketing Partnership LP filed suit against the

Department of Labor on October 8, 2019 (Data Marketing Partnership case).

       15.     Denied.

       16.     This paragraph is denied, except to admit that the Department issued its Advisory

Opinion responding to the Revised Request on January 24, 2020, and to further admit that

Plaintiffs’ Exhibit 4 is a true and correct copy of Advisory Opinion 2020-01A (Advisory Opinion).

       17-18. Denied.

       19.     This paragraph is denied, except to admit that the parties to the Data Marketing

Partnership case continued to litigate after the Department issued the January 24, 2020 Advisory

Opinion.

       20.     This paragraph is denied, except to admit that the U.S. District Court for the

Northern District of Texas granted the plaintiffs’ motion for summary judgment; Defendants

further aver that the judgment in the Data Marketing Partnership case is on appeal to the U.S.

Court of Appeals for the Fifth Circuit, see Case No. 20-11179.




                                                 4
       21.     This paragraph contains Plaintiffs’ characterization of this action to which no

response is required, but insofar as one is deemed required, denied.

                                JURISDICTION AND VENUE

       22-23. These paragraphs contain conclusions of law to which no answer is required, but

insofar as one is deemed required, denied.

       24.     The first sentence is admitted. The second sentence contains conclusions of law to

which no answer is required.

       25.     The first sentence is admitted. The second sentence contains conclusions of law to

which no answer is required.

       26.     The first sentence is admitted. The second sentence contains conclusions of law to

which no answer is required.

       27.     The first sentence is admitted. The second sentence contains conclusions of law to

which no answer is required.

       28.     The first sentence contains conclusions of law to which no answer is required, but

insofar as one is deemed required, denied; Defendants further aver they are unaware of any

employee benefit plan relevant to the Department’s investigation that has a principal office in

Puerto Rico; and further aver that none of the subpoenas described in Defendants’ response to

paragraph 61, below, were issued to a plan with a principal office in Puerto Rico. The second

sentence contains conclusions of law to which no answer is required. The third sentence is denied,

except to admit that the Department and Secretary of Labor are sued in their official capacity.

                                             PARTIES

       29.     The first and second sentences are denied. The remaining sentences contain

conclusions of law to which no answer is required, but insofar as one is deemed required, denied.




                                                5
       30.     Admitted.

       31.     This paragraph is denied, except to admit Eugene Scalia served as Secretary of

Labor until January 20, 2021, and to further admit that Martin J. Walsh was confirmed as Secretary

of Labor on March 23, 2021.

       32.     This paragraph contains conclusions of law to which no answer is required.

                                             FACTS

       33.     This paragraph contains Plaintiffs’ characterization of this action to which no

response is required, but insofar as one is deemed required, denied.

                            PETITIONING THE GOVERNMENT

       34-39. These paragraphs are denied, except [1] to admit that the Department’s Employee

Benefits Security Administration (EBSA) is responsible for, among other things, interpreting and

administering the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.;

[2] to further admit that at some point in 2018 Alexander Renfro met with then-Assistant Secretary

of Labor for EBSA, Preston Rutledge, regarding the “novel partnership plans”; and [3] to further

admit that Mr. Rutledge stated that EBSA’s career staff would also need to review Mr. Renfro’s

proposal if Mr. Renfro wanted guidance.

       40.     This paragraph is denied, except to admit that Plaintiffs submitted revised advisory

opinion requests to the Department on January 15, 2019 and February 28, 2019.

       41-42. Denied.

       43.     This paragraph is denied, except to admit that Plaintiffs submitted revised advisory

opinion requests to the Department on January 15, 2019 and February 28, 2019.

       44.     Defendants are without sufficient knowledge or information to admit or deny the

allegations in this paragraph.




                                                6
       45.     The first sentence characterizes the AG Letter, and the Court is respectfully referred

thereto for the terms thereof. The second is denied, except [1] to admit that the Department did

not respond in writing to the authors of the AG Letter; [2] to further admit that the contents of the

AG Letter were considered in preparing the January 24, 2020 Advisory Opinion; and [3] to further

admit that the Department responded to the Revised Request on January 24, 2020.

       46.     This paragraph is denied, except [1] to admit that on March 6, 2019, several

Department officials, including then-Chief of Staff Nicholas Geale, met with Alexander Renfro,

Christopher Condeluci, Jeff Landry, and others regarding the Revised Request; [2] to further admit

that Department officials questioned Alexander Renfro, Christopher Condeluci, Jeff Landry, and

others about the proposed plans described in the Revised Request; [3] to further admit that no

Department official made any representations about whether the proposed plans would be

encompassed by ERISA; and [4] to further admit that, while Mr. Geale expressed concern about

whether the issues raised in the Revised Request would implicate the Department’s Association

Health Plan rule, no Department official stated that the Department would not respond to the

Revised Request.

       47-48. Denied.

       49.     This paragraph is ambiguous about what alleged meeting it refers to and is therefore

denied. To the extent it describes state insurance regulation, Defendants admit that state insurance

regulators are not bound by the Department’s views regarding ERISA coverage, and further admit

that at a meeting with Plaintiffs’ representatives Mr. Geale explained that regardless of the

outcome of the Revised Request the states may still try to regulate.

       50.     This paragraph is ambiguous about what alleged meeting it refers to, and is

therefore denied. To the extent it concerns the March 6, 2019 meeting referenced in Paragraph 46,




                                                 7
it is admitted that Joseph Canary, Director of the Office or Regulations and Interpretations, was in

attendance.

       51.      Denied.

       52.      Defendants are without sufficient knowledge or information to form a conclusion

about what “Plaintiffs believe.” To the extent this paragraph makes factual allegations regarding

the Department’s investigation, it is denied except [1] to admit that the Department initiated its

investigation of the health plans and products designed and serviced by PIC, PIP, and SAS on

April 29, 2019 (Anjo Investigation); [2] to further admit that the Department initiated the Anjo

Investigation after receiving several participant complaints and state referrals involving Plaintiffs

and entities associated with Plaintiffs, including:

             (a) five referrals from state insurance regulators on August 16, 2018, September 21,
                 2018, February 8, 2019, February 14, 2019, and April 10, 2019, regarding products,
                 plans and companies associated with Plaintiffs; where the two 2018 were sent
                 because the state regulators were told that the health plans complained about were
                 covered by ERISA; the February 8, 2019 referral involved a complainant who
                 believed they purchased an individual insurance policy, but the plan documents
                 described the plan as a self-funded ERISA plan; and the April 10, 2019 referral
                 specifically mentioned SAS;

             (b) a complaint received on March 17, 2017 involving alleged misrepresentations
                 about health benefits, where the name “Providence LLC” appeared on the
                 complainant’s temporary insurance card and the Department asked and the
                 complainant confirmed that the insurance was not part of an employer-sponsored
                 plan;

             (c) a complaint received on July 14, 2017 involving health insurance that the
                 complainant had found online after they had lost a job, the payment required for
                 the insurance included a membership fee to an alliance for self-employed
                 individuals who were direct sellers, but the complainant was not a direct seller and
                 did not seem to qualify for the alliance or the alliance’s group health plan;

             (d) a Congressional letter dated April 19, 2019, referring an individual complaint
                 received through constituency services regarding a medical claim denial, and the
                 Department determined that the health plan at issue had been purchased through a
                 company that was associated with the Plaintiffs at the time;




                                                  8
[3] to further admit that the Department checked the Better Business Bureau website regarding the

company named in the April 19, 2019 complaint, which had been enrolling individuals into

Plaintiffs’ plans and collecting premiums, and found that 125 complaints had been filed about that

company as of April 2019; [4] to further admit that the Anjo investigation’s initial purpose was to

determine whether the health plans and products designed and serviced by PIC, PIP, and SAS were

covered by ERISA and, if so, whether any ERISA violations had occurred; [5] to further admit

that, upon receiving the complaints and state referrals, the Department began to suspect that the

complaints were possibly related to the plans described in the Revised Request; and [6] to further

admit that the Department first issued subpoenas in this investigation on July 19, 2019.

       53.      This paragraph is denied, except to admit that the Department issued subpoenas to

PIC, PIP, and SAS, and other entities that the Department had reason to believe sponsored or

serviced health plans and products designed and serviced by PIC, PIP, and SAS, including for both

the “novel partnership plans” and traditional employee benefit plans unrelated to the partnerships.

       54-55. Denied.

       56-57. Defendants are without sufficient knowledge or information to admit or deny the

allegations in these paragraphs.

       58-60. Denied.

       61.      This paragraph is denied, except to admit that Plaintiffs’ Exhibit 5 contains true and

correct copies of 13 subpoenas the Department issued in the Anjo Investigation:

             (a) on July 19, 2019, the Department issued subpoenas to two affiliated partnerships:
                 American Partnership Group, LP, and Data Partnership Group, LP;

             (b) on October 21, 2019, the Department issued subpoenas to seven affiliated
                 partnerships: My Home Group Data Partnership, LP, Global Data Group, LP, Elite
                 Data Group, LP, America’s Independent Workers DG, LP, America’s Consumers
                 & Affiliates LP, Agridata Partnership Group, LP, United Data Group, LP;

             (c) on October 21, 2019, the Department issued subpoenas to SAS and PIP;


                                                  9
             (d) on December 13, 2019, the Department issued a subpoena to LPMS;

             (e) on July 7, 2020, the Department issued a subpoena to PIC.

 Defendants further aver that the Department issued 13 additional subpoenas, which Plaintiffs did

 not attach to their complaint, to entities that the Department had reason to believe sponsored or

 serviced employee benefit plans designed and serviced by PIP, SAS, and PIC, including:

             (f) on July 19, 2019 to one general partnership, one third party claims administrator,
                 and one company that collected premiums for Plaintiffs’ plans;

             (g) on August 19, 2019 to two actuary companies that conducted analyses for
                 Plaintiffs’ plans;

             (h) on October 21, 2019, to two other third party claims administrators;

             (i) on November 7, 2019, to two companies that enroll employers for Plaintiffs’ plans;

             (j) on November 26, 2019, to another company that enrolls employers for Plaintiffs’
                 plans;

             (k) on January 29, 2020, to two sister companies that collected premiums for Plaintiffs’
                 plans; and

             (l) on April 1, 2020, a second subpoena to one of the third party administrators
                 requesting more information.

       62.      This paragraph is denied, except to admit that the Department issued its subpoenas

pursuant to 29 U.S.C. § 1134(a)(1) which provides authority to determine whether someone “has

violated or is about to violate [ERISA].”

       63.      This paragraph is denied, except [1] to admit that the Department initiated the Anjo

Investigation while it was considering the Revised Request and pursued that investigation separate

from its consideration of the Revised Request; [2] to further admit that the Department continued

the Anjo investigation after January 24, 2020, in light of the Department’s clear jurisdiction under

ERISA to investigate the health plans and products designed and serviced by PIC, PIP, and SAS

to the extent the health plans and products were for traditional employee benefit plans, [3] to

further admit that information obtained regarding the “novel partnership plans” remained part of


                                                 10
the Anjo investigation after January 24, 2020 and that the creators of those plans were seeking to

be covered by ERISA and had filed suit seeking to enforce that view; [4] to further admit the

entities to which the Department issued subpoenas are involved in the design, maintenance and/or

administration of health plans or products designed and serviced by PIC, PIP, and SAS, including

both the “novel partnership plans” and traditional employee benefit plans unrelated to the

partnerships; and [5] to further admit that during the course of the investigation, the Department

has continued to receive additional referrals and complaints involving Plaintiffs and entities

associated with Plaintiffs, including ten referrals from state insurance regulators dated May 23,

2019, July 25, 2019, September 25, 2019, September 26, 2019, January 23, 2020, April 30, 2020,

June 12, 2020, two on June 26, 2020, and July 22, 2020, as well as one more individual complaint

on October 8, 2019.

       64.     This paragraph characterizes the January 24, 2020 Advisory Opinion, attached as

Plaintiffs’ Exhibit 4, and the Court is respectfully referred thereto for the terms thereof.

       65.     This paragraph is denied, except to admit that the U.S. District Court for the

Northern District of Texas concluded that LPMS and Data Marketing Partnership, LP were

encompassed by ERISA.

       66.     This paragraph is denied, except to admit that the Department has pursued the Anjo

Investigation to determine whether any relevant entity has violated or is about to violate ERISA;

and to further admit that under the judgment of the U.S. District Court for the Northern District of

Texas, it is plainly appropriate to assess whether Plaintiffs and related entities are complying with

ERISA’s requirements.

       67.     The first sentence is denied. The second sentence is denied, except to admit that

Department oversight must comply with the United States Constitution and ERISA. The third




                                                  11
sentence is denied to the extent it implies that the Anjo Investigation is a “baseless, retaliatory

fishing expedition.”

       68-69. Denied.

       70.     The first sentence is denied. With regard to the second sentence, Defendants deny

that the Anjo Investigation is retaliatory and are without sufficient knowledge or information to

admit or deny the remaining allegations in this sentence.

       71.     Defendants deny that the Anjo Investigation is “seemingly interminable.”

Defendants are without sufficient knowledge or information to admit or deny the remaining

allegations in this paragraph.

       72.     Defendants deny that the Anjo Investigation is retaliatory or “seemingly

interminable;” Defendants further aver that the Department granted extensions on the production

deadlines for every subpoena issued in the Anjo Investigation, upon request of the entities that

received the subpoenas. Defendants are without sufficient knowledge or information to admit or

deny the remaining allegations in this paragraph.

       73.     Defendants deny that the Anjo Investigation is retaliatory. Defendants are without

sufficient knowledge or information to admit or deny the remaining allegations in this paragraph.

       74.     Denied.

       75.     Defendants deny both that the Anjo Investigation is abusive and that any aspect of

its investigation must be stopped by the Court.

                  DOL CONTINUES TO DISREGARD ITS OWN RULES

       76.     This paragraph is denied, except to admit that Executive Order 13924, Regulatory

Relief to Support Economic Recovery was issued on May 19, 2020, see 85 Fed. Reg. 31353 (May

22, 2020); to further admit that Executive Order 13924 specified that it was “not intended to, and




                                                  12
does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by

any party against the United States, its departments, agencies, or entities, its officers, employees,

or agents, or any other person,” 85 Fed. Reg. at 31356; and to further admit that Executive Order

13924 was revoked by Executive Order 14018, Revocation of Certain Presidential Actions, see 86

Fed. Reg. 11855 (Mar. 1, 2021).

       77.       Denied.

       78.       This paragraph is denied, except to admit that Paul J. Ray, Administrator for the

Office of Information and Regulatory Affairs (OIRA), issued a memorandum dated August 31,

2020; and to further admit that Plaintiffs’ Exhibit 6 is a true and correct copy of that memorandum.

       79.       This paragraph characterizes the August 31, 2020 OIRA memorandum and the

Court is respectfully referred thereto for the terms thereof. Defendants deny that the Department

violated any of the terms of the OIRA memorandum, and further deny that the Anjo Investigation

was “retaliatory.”

       80-81. These paragraphs characterize the August 31, 2020 OIRA memorandum and the

Court is respectfully referred thereto for the terms thereof.

       82.       Denied.

       83-85. These paragraphs characterize the August 31, 2020 OIRA memorandum and the

Court is respectfully referred thereto for the terms thereof.

       86-89. Denied.

       90.       The first sentence is denied. The second sentence characterizes ERISA Procedure

76-1, 41 Fed. Reg. 36281 (Aug. 27, 1976), and the Court is respectfully referred thereto for the

terms thereof.

       91-93. Denied.




                                                 13
       94.     This paragraph is denied. Defendants specifically deny that the Department has

violated its own policies or any provision of the Constitution.

     DOL REFUSES TO PROVIDE PLAINTIFFS INFORMATION ON SCOPE AND
                      PURPOSE OF INVESTIGATION

       95.     This paragraph characterizes a letter from Jonathan Crumly dated November 6,

2020, attached in Plaintiffs’ Exhibit 7, and the Court is respectfully referred thereto for the terms

thereof.

       96.     This paragraph characterizes Jonathan Crumly’s November 6, 2020 letter, and the

Court is respectfully referred thereto for the terms thereof. To the extent this paragraph alleges

facts beyond a characterization of Jonathan Crumly’s November 6, 2020 letter, Defendants admit

that the Department received approximately 20,000 documents comprised of over 200,000 pages

in response to the subpoenas attached in Plaintiffs’ Exhibit 5, including information related to the

“novel partnership plans” as well as traditional employee benefit plans unrelated to the

partnerships; Defendants are without sufficient knowledge or information to admit or deny the

balance of the allegations.

       97.     This paragraph characterizes Jonathan Crumly’s November 6, 2020 letter, and the

Court is respectfully referred thereto for the terms thereof.

       98.     Defendants are without sufficient knowledge or information to admit or deny the

allegations in the first sentence regarding Plaintiffs’ motives. The second sentence and associated

bullets characterize Jonathan Crumly’s November 6, 2020 letter, and the Court is respectfully

referred thereto for the terms thereof.

       99.     Defendants are without sufficient knowledge or information to admit or deny the

allegations in this paragraph regarding Plaintiffs’ intent and mental state.

       100.    Denied.



                                                 14
        101.    This paragraph characterizes a letter from Katrina Liu dated December 14, 2020,

attached in Plaintiffs’ Exhibit 7, and the Court is respectfully referred thereto for the terms thereof.

        102.    Denied.

        103.    The first three sentences of this paragraph characterize a letter from Jonathan

Crumly dated December 30, 2020, attached in Plaintiffs’ Exhibit 7, and the Court is respectfully

referred thereto for the terms thereof. The fourth sentence is denied.

        104.    Admitted.

                                      CAUSES OF ACTION

                   COUNT I (VIOLATIONS OF THE FIRST AMENDMENT)

        105.    Defendants restate and incorporate by reference their responses to Paragraphs 1

through 104 of the Complaint.

        106-107.        These paragraphs contain conclusions of law to which no answer is

required, but insofar as one is deemed required, denied.

        108-112.        Denied.

        113-114.        These paragraphs contain conclusions of law to which no answer is

required, but insofar as one is deemed required, denied.

       COUNT II (VIOLATIONS OF THE FIRST AMENDMENT – FREEDOM OF
                              ASSOCIATION)

        115.    Defendants restate and incorporate by reference their responses to Paragraphs 1

through 114 of the Complaint.

        116-117.          These paragraphs contain conclusions of law to which no answer is

required, but insofar as one is deemed required, denied.

        118-120.        Denied.




                                                  15
       121-122.       These paragraphs contain conclusions of law to which no answer is

required, but insofar as one is deemed required, denied.

 COUNT III (VIOLATIONS OF THE FIFTH AMENDMENT – EQUAL PROTECTION
                   UNDER THE DUE PROCESS CLAUSE)

       123.    Defendants restate and incorporate by reference their responses to Paragraphs 1

through 122 of the Complaint.

       124.    This paragraph contains conclusions of law to which no answer is required.

       125.    This paragraph contains conclusions of law to which no answer is required, but

insofar as one is deemed required, denied.

       126-130.       Denied.

       131-132.       These paragraphs contain conclusions of law to which no answer is

required, but insofar as one is deemed required, denied.

COUNT IV (VIOLATIONS OF THE ADMINISTRATIVE PROCEDURE ACT (“APA”))

       133.    Defendants restate and incorporate by reference their responses to Paragraphs 1

through 132 of the Complaint.

       134-136.       These paragraphs contain conclusions of law to which no answer is

required, but insofar as one is deemed required, denied.

       137.    Defendants admit that the United States Department of Labor is an “agency” as

defined by the APA, 5 U.S.C. § 551(1).

       138-140.       Denied.

                           COUNT V (VIOLATIONS OF ERISA)

       141.    Defendants restate and incorporate by reference its responses to Paragraphs 1

through 140 of the Complaint.

       142-143.       Denied.



                                               16
        144.    This paragraph is denied, except to admit that the subpoenas issued in the Anjo

Investigation were sent to entities involved with Plaintiffs’ business relating to the partnership

plans and/or traditional employee benefit plans unrelated to the partnerships.

        145.    Denied.

        146.    This paragraph is denied, except to admit that all of the subpoenas issued in

connection with the Anjo Investigation were issued pursuant to ERISA, 29 U.S.C. § 1134(a)(1).

        147.    This paragraph contains conclusions of law to which no answer is required, but

insofar as one is deemed required, Defendants deny the allegation that the Anjo Investigation

constituted “retaliation.”

        148.    This paragraph contains conclusions of law to which no answer is required, but

insofar as one is deemed required, denied.

                                       PRAYER FOR RELIEF

        The remaining paragraphs set forth plaintiffs’ prayer for relief to which no answer is

required, but insofar as an answer is deemed required, Defendants deny that plaintiffs are entitled

to the relief requested or to any relief at all.

        Defendants hereby deny all allegations of the Amended Complaint not otherwise

specifically answered above.

        Wherefore, having fully answered, Defendants respectfully request that the Court enter

judgment dismissing the Complaint with prejudice, and awarding Defendants their costs and

attorney’s fees and such other relief as the Court deems just and proper.


                                               *   *    *   *




                                                       17
        I HEREBY CERTIFY that on this same date, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send notification of

the instant filing to the attorney(s) of record.

        RESPECTFULLY SUBMITTED, this 21st day of May, 2021.


                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General
Of Counsel:
                                                    BRAD P. ROSENBERG
ELENA S. GOLDSTEIN                                  Assistant Director
Acting Solicitor of Labor
                                                    /s/ Galen N. Thorp
G. WILLIAM SCOTT                                    GALEN N. THORP
Associate Solicitor for Plan Benefits Security      Senior Trial Counsel
                                                    U.S. Department of Justice
WAYNE R. BERRY                                      Civil Division, Federal Programs Branch
Counsel for Litigation                              1100 L Street NW
                                                    Washington, DC 20530
KATRINA LIU                                         Tel: (202) 514-4781 / Fax: (202) 616-8470
Trial Attorney                                      galen.thorp@usdoj.gov

U.S. Department of Labor                            Counsel for Defendants




                                                   18
